United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2740
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Joanna M. Price,                       *
                                       *     [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: February 29, 2012
                                Filed: March 8, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Under the terms of a written plea agreement that contained an appeal waiver,
Joanna Price pleaded guilty to making a false statement during a firearm purchase,
in violation of 18 U.S.C. § 924(a)(1)(A). The district court1 imposed a sentence of
12 months and 1 day in prison, and 2 years of supervised release. Defense counsel
has submitted a brief under Anders v. California, 386 U.S. 738 (1967), in which she
moves to withdraw.


      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       We conclude that the appeal waiver should be enforced as to all issues in this
appeal. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(court should enforce appeal waiver and dismiss appeal where appeal falls within
scope of waiver, both plea agreement and waiver were entered into knowingly and
voluntarily, and no miscarriage of justice would result); see also United States v.
Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal
waiver in Anders case).

       Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issue not covered by the waiver.
Accordingly, we dismiss this appeal and grant counsel’s motion to withdraw, subject
to counsel informing Ms. Price about procedures for seeking rehearing or filing a
petition for certiorari.
                         ______________________________




                                         -2-